Determination *763of the Comptroller modified, on the law and on the facts, to the extent of remitting the matter for recomputation of the tax due by omitting therefrom the tax imposed on the transactions involving the barrels and otherwise confirmed, without costs. Under the taxpayer’s method of doing business its customers are not obliged to pay for the use of the packing barrels unless there was a separate delivery thereof. If the barrels were picked up by the customer there was no charge imposed. Thus, the charge made was not for the use of the barrels but rather to compensate the taxpayer for the additional service rendered in the delivery thereof. However, a like conclusion may not be reached with respect to the wardrobes. There is no showing of any extra service in connection with the wardrobes. The wardrobes are not separately delivered as in the ease of the barrels. Nor can it be said that the packing of the wardrobes constitutes such service for there is a $1.50 charge for the wardrobes regardless of whether they were packed by the taxpayer or its customer. Moreover, the time spent by its employees when packing wardrobes is included in the over-all time consumed and billed. Accordingly, we may not disturb the determination that the charge made in connection with the wardrobes was for their rental and was therefore taxable. Concur—Botein, P. J., Babin, Valente and Eager, JJ.; McNally, J., dissents in part as follows: The determination should be confirmed. The charges made by the petitioner for the barrels were for the use thereof within the meaning of the New York City T'ax Law (L. 1934, eh. 873, as amd. by L. 1959, ch. 369). It is irrelevant that the charges may have been made for the purpose of recouping the transportation cost of the petitioner; petitioner elected to make a flat charge per barrel, and not to measure its charge by its actual cost of transportation. Settle order on notice.